Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Arguments
Applicant’s arguments, see pg. 11, filed 05/31/2022, with respect to the 35 U.S.C. 112(a) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection has been withdrawn. 
Applicant’s arguments, see pg. 15, filed 05/31/2022, with respect to the 35 U.S.C. 112(b) have been fully considered and are persuasive. The 35 U.S.C. 112(b) of has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone conversation with Michael Rodriguez on 07/05/2022.

The application has been amended as follows: 
(Currently Amended) A server device comprising: 
a receiver configured to receive, from a management device located in a parking zone: 
first identification information about a first vehicle attempting to enter the parking zone based on an image of an exterior of the first vehicle captured by a sensor of the management device, and 
first wireless identification information received from a mobile terminal located in the first vehicle; 
a controller configured to generate first encryption information corresponding to the first vehicle based on the first identification information about the first vehicle and the first wireless identification information and assign a parking area in the parking zone to the first vehicle based on the generated first encryption information; and
a transmitter configured to transmit information about the parking area with a movement path from a current position of the first vehicle to the assigned parking area to the mobile terminal, and transmit, to the management device, a signal for controlling a blocker to cause the first vehicle to move to the assigned parking area assigned to the first vehicle,
wherein the receiver receives, from the management device:
second identification information about a second vehicle attempting to exit the parking zone based on an image of an exterior of the second vehicle captured by a sensor of the management device, and 
second wireless identification information received from a mobile terminal located in the second vehicle, 
wherein the controller generates second encryption information using the second identification information about the second vehicle and the second wireless identification information, compares the second encryption information with the first encryption information, and in response to the second encryption information matching the first encryption information, determines a parking fee of the second vehicle, based on an interval between a first time of the first encryption information is generated and a second time of the second encryption information is generated,
wherein the transmitter transmits, to the management device, a signal for controlling an exit blocker to cause the first vehicle to exit the parking zone, in response to the second encryption information matching the first encryption information, after the determined parking fee is paid, and
wherein the exit blocker comprises: a base bolted to a ground surface; and a blocking arm rotatably coupled to the base and configured to rotate from a blocking position to an open position, and
wherein the first encryption information and the second encryption match when the first vehicle and the second vehicle are a same vehicle, and wherein the first encryption information and the second encryption do not match when the first vehicle and the second vehicle are not the same vehicle.

6.	(Canceled) 

8.	(Currently Amended) A method, performed by a server device, of managing a parking zone, the method comprising:
receiving, from a management device located in a parking zone: 
first identification information about a first vehicle attempting to enter the parking zone, based on an image of an exterior of the first vehicle captured by a sensor of the management device, and 
wireless identification information received from a mobile terminal located in the first vehicle; 
generating first encryption information corresponding to the first vehicle based on the first identification information about the first vehicle and the wireless identification information; 
assigning a parking area in the parking zone to the first vehicle based on the generated first encryption information; 
transmitting information about the parking area with a movement path from a current position of the first vehicle to the assigned parking area to the mobile terminal; 
transmitting, to the management device, a signal for controlling a blocker to cause the first vehicle to move to the assigned parking area assigned to the first vehicle; 
receiving, from the management device:
second identification information about a second vehicle attempting to exit the parking zone based on an image of an exterior of the second vehicle captured by a sensor of the management device, and 
second wireless identification information received from a mobile terminal located in the second vehicle; 
generating second encryption information using the second identification information about the second vehicle and the second wireless identification information, compares the second encryption information with the first encryption information, and in response to the second encryption information matching the first encryption information, determines a parking fee of the second vehicle, based on an interval between a first time of the first encryption information is generated and a second time of the second encryption information is generated; and
transmitting, to the management device, a signal for controlling an exit blocker to cause the first vehicle to exit the parking zone, in response to the second encryption information matching the first encryption information, after the determined parking fee is paid, 
wherein the exit blocker comprises: a base bolted to a ground surface; and a blocking arm rotatably coupled to the base and configured to rotate from a blocking position to an open position, and
wherein the first encryption information and the second encryption match when the first vehicle and the second vehicle are a same vehicle, and wherein the first encryption information and the second encryption do not match when the first vehicle and the second vehicle are not the same vehicle.

13.	(Canceled) 

19.	(Currently Amended) The server device of claim [[6]]1, wherein the exit blocker is configured to rotate from the blocking position in which the blocking arm extends horizontally from the base to the open position in which the blocking arm is extended vertically upward from the base.

20.	(Currently Amended) The server device of claim [[6]]1, wherein the image information comprises a logo on the first vehicle.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference found is Nerayoff (2014/0207541) which discloses a parking management device and receives vehicle identification information and wireless identification information. Nerayoff also discloses assigning a parking area in the parking zone to the vehicle, and transmitting information about the parking area with a movement path to the assigned parking area. Nerayoff does not explicitly disclose the limitations of: the controller generates second encryption information using the second identification information about the second vehicle and the second wireless identification information, compares the second encryption information with the first encryption information, and in response to the second encryption information matching the first encryption information, determines a parking fee of the second vehicle, based on an interval between a first time of the first encryption information is generated and a second time of the second encryption information is generated, wherein the transmitter transmits, to the management device, a signal for controlling an exit blocker to cause the first vehicle to exit the parking zone, in response to the second encryption information matching the first encryption information, after the determined parking fee is paid.  The amended limitations overcome the prior art.
The closest non-patent literature reference found is “Car Park System: A Review of Smart Parking System and its Technology” which discloses a system in which patrons can secure a vacant parking space and entry and exit are made convenient a hassle free payment system using contactless cards and automated vehicle identification tags where RFIDs are used. Vehicle detection sensors are installed at entrances and exits or individual parking spaces to detect vehicle occupancy. The article does not explicitly disclose the amended limitations of: the controller generates second encryption information using the second identification information about the second vehicle and the second wireless identification information, compares the second encryption information with the first encryption information, and in response to the second encryption information matching the first encryption information, determines a parking fee of the second vehicle, based on an interval between a first time of the first encryption information is generated and a second time of the second encryption information is generated, wherein the transmitter transmits, to the management device, a signal for controlling an exit blocker to cause the first vehicle to exit the parking zone, in response to the second encryption information matching the first encryption information, after the determined parking fee is paid. The limitations overcome the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628